


109 HR 5357 IH: Research for Competitiveness

U.S. House of Representatives
2006-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5357
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2006
			Mr. McCaul of Texas
			 (for himself, Mr. Boehlert,
			 Mr. Smith of Texas,
			 Mr. Calvert,
			 Mr. Ehlers,
			 Mrs. Biggert,
			 Mr. Inglis of South Carolina, and
			 Mr. Schwarz of Michigan) introduced
			 the following bill; which was referred to the
			 Committee on
			 Science
		
		A BILL
		To authorize the National Science Foundation and the
		  research, development, demonstration, and commercial application programs of
		  the Department of Energy to provide grants to early career researchers to
		  conduct high-risk, high-return research in areas relevant to
		  industry.
	
	
		1.Short titleThis Act may be cited as the
			 Research for Competitiveness
			 Act.
		2.National Science
			 Foundation industrially-relevant research awards
			(a)In
			 generalThe Director of the National Science Foundation shall
			 carry out a program to award competitive grants to scientists and engineers at
			 the early stage of their careers at institutions of higher education and
			 research institutions to conduct high-risk, high-return research in areas
			 relevant to industry.
			(b)Size and duration
			 of awardThe duration of awards under this section shall be 5
			 years, and the amount per year shall be $50,000. Additionally, if an award
			 recipient receives funding from United States industry for work in the area
			 described in the recipient’s application for the award, then up to an
			 additional $50,000 may be provided each year as a one-to-one match to such
			 industry funding.
			(c)EligibilityAward
			 recipients shall be individuals who are employed in a tenure-track position as
			 an assistant professor or equivalent title, or who hold an equivalent position,
			 at—
				(1)an institution of
			 higher education in the United States; or
				(2)an organization in
			 the United States that is a nonprofit, nondegree-granting research organization
			 such as a museum, observatory, or research laboratory.
				(d)Application and
			 selection process
				(1)Initial
			 applicationApplicants for awards under this section shall submit
			 to the Director—
					(A)a curriculum vitae
			 or resume, including a list of publications and a description of any activities
			 demonstrating leadership or educational activities;
					(B)a description of
			 research areas of interest;
					(C)letters of
			 recommendation; and
					(D)any other
			 materials the Director requires.
					(2)Further
			 consideration and selectionThe Director shall convene review
			 panels to make recommendations, based on application materials received under
			 paragraph (1), of which candidates are qualified to be finalists for the award.
			 Based on these recommendations, the Director shall select finalists, who shall
			 then be interviewed by panels of experts who shall make recommendations to the
			 Director on the recipients of the awards. The Director shall make awards based
			 on these recommendations.
				(e)Composition of
			 review panelsThe panels reviewing applications and interviewing
			 finalists as described in subsection (d) shall include representatives from a
			 range of industries.
			(f)Criteria for
			 awardsIn establishing criteria for evaluation of applications
			 for grants under this section, the Director shall include—
				(1)the potential of
			 the applicant for leadership at the frontiers of knowledge;
				(2)the potential
			 innovative or transformative nature of research in the areas of interest
			 described in the application;
				(3)the creativity
			 demonstrated in the applicant’s past research activities; and
				(4)the potential
			 relevance to industry of research in the areas of interest described in the
			 application.
				(g)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Director of the National Science Foundation to carry out this section—
				(1)$3,000,000 for
			 fiscal year 2007;
				(2)$6,000,000 for
			 fiscal year 2008;
				(3)$9,000,000 for
			 fiscal year 2009;
				(4)$12,000,000 for
			 fiscal year 2010; and
				(5)$15,000,000 for
			 fiscal year 2011.
				3.Department of
			 Energy industrially-relevant research awards
			(a)In
			 generalThe Under Secretary for Science of the Department of
			 Energy shall carry out a program to award competitive grants to scientists and
			 engineers at the early stage of their careers at institutions of higher
			 education and research institutions to conduct high-risk, high-return research
			 in areas relevant to energy production, storage, and use.
			(b)Participation of
			 Department of Energy organizationsThe research, development, demonstration,
			 and commercial application programs of the Office of Science, the Office of
			 Nuclear Energy Research and Development, the Office of Fossil Energy, and the
			 Office of Energy Efficiency and Renewables may participate in the program
			 established under subsection (a).
			(c)Size and
			 duration of awardThe duration of awards under this section shall
			 be up to 5 years, and the amount per year shall be $50,000. Additionally, if an
			 award recipient receives funding from United States industry for work in the
			 area described in the recipient’s application for the award, then up to an
			 additional $50,000 may be provided each year as a one-to-one match to such
			 industry funding.
			(d)EligibilityAward
			 recipients shall be individuals who are employed in a tenure-track position as
			 an assistant professor or equivalent title, or who hold an equivalent position,
			 at—
				(1)an institution of
			 higher education in the United States; or
				(2)an
			 organization in the United States that is a nonprofit, nondegree-granting
			 research organization such as a museum, observatory, or research
			 laboratory.
				(e)Application and
			 selection process
				(1)Initial
			 applicationApplicants for awards under this section shall submit
			 to the Under Secretary—
					(A)a curriculum vitae
			 or resume, including a list of publications and a description of any activities
			 demonstrating leadership or educational activities;
					(B)a description of
			 research areas of interest;
					(C)letters of
			 recommendation; and
					(D)any other
			 materials the Under Secretary requires.
					(2)Further
			 consideration and selectionThe Under Secretary shall convene
			 review panels to make recommendations, based on application materials received
			 under paragraph (1), of which candidates are qualified to be finalists for the
			 award. Based on these recommendations, the Under Secretary shall select
			 finalists, who shall then be interviewed by panels of experts who shall make
			 recommendations to the Under Secretary on the recipients of the awards. The
			 Under Secretary shall make awards based on these recommendations.
				(f)Composition of
			 review panelsThe panels reviewing applications and interviewing
			 finalists as described in subsection (e) shall include representatives from a
			 range of industries.
			(g)Criteria for
			 awardsIn establishing criteria for evaluation of applications
			 for the grants awarded under section (a), the Under Secretary shall
			 include—
				(1)the potential for
			 leadership at the frontiers of knowledge by the applicant;
				(2)the potential
			 innovative or transformative nature of research in the areas of interest
			 described in the application;
				(3)the creativity
			 demonstrated in the applicant’s past research activities; and
				(4)the potential
			 relevance to industry of research in the areas of interest described in the
			 application.
				(h)Collaboration
			 with national laboratoriesIn awarding grants under this section,
			 the Under Secretary may give priority to applications in which the proposed
			 work includes collaboration with the Department of Energy National
			 Laboratories.
			(i)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Energy to carry out this section—
				(1)$2,000,000 for
			 fiscal year 2007;
				(2)$4,000,000 for
			 fiscal year 2008;
				(3)$6,000,000 for
			 fiscal year 2009;
				(4)$8,000,000 for
			 fiscal year 2010; and
				(5)$10,000,000 for
			 fiscal year 2011.
				4.DefinitionIn this Act, the term institution of
			 higher education has the meaning given such term in section 101(a) of
			 the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
		
